UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-34858 CHINA DIGITAL VENTURES CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-0568076 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 13520 Oriental St. Rockville, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 536-5191 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). x Yes o No On December 23, 2010, the number of shares held by non-affiliates of the registrant was 1,288,000 shares of common stock. During the period under review, there was no significant volume of the Company' shares that had been traded on the OTCBB, therefore share price quotation is not meaningful. Subsequently, the company had three trades in the last quarter of 2010 where the high trade price was $1.25 and the low trade price was $0.10. As of as of December 23, 2010 the registrant had15,228,000 shares of its Common Stock, $0.001 par value, outstanding. EXPLANATORY NOTE China Digital Ventures Corporation (the “Company”) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment No. 1”) to reflect the effect of an accounting and reporting error.On February 17, 2011 the Company filed a Current Report on Form 8-K with the Securities and Exchange Commission (the “SEC”) describing such accounting and reporting errors.The accounting and reporting errors resulted in a $500 understatement of general and administrative expenses for the year ended September 30, 2010 and a $2,680 understatement of deficit accumulated during the development stage as of September 30, 2010, in each case as reported in the Company’s Annual Report on Form 10-K for the year ended September 30, 2010, which was originally filed with the SEC on January 3, 2011.The restatement is discussed in more detail in note 1 to the “Consolidated Financial Statements” contained in this Amendment No. 1. For ease of reference, this Amendment No.1 amends and restates the Original Filing in its entirety. However, "PartI—Item1. Financial Statements," "PartI—Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations," "PartI—Item4. Controls and Procedures", and "PartII—Item6. Exhibits" are the only sections in which revisions to the Original Filing have been made. In addition, as required by Rule12b-15 promulgated under the Securities Exchange Act of 1934, as amended, the Company's principal executive officer and principal financial officer have provided new Rule13a-14(a) certifications and Section1350 certifications in connection with this Amendment No.1. The information in this Amendment No.1 that is not affected by the restatement of the interim condensed consolidated financial statements from the Original Filing remains unchanged and reflects the disclosure at the time of the Original Filing. Therefore, this Amendment No.1 should be read in conjunction with the Company's other filings made with the SEC subsequent to the Original Filing. DEFINITIONS AND CONVENTIONS References to "China" refer to the Peoples' Republic of China. References to "Common Stock" mean the common stock, US$0.001 par value, of China Digital Ventures Corporation. References to the "Commission" or "SEC" mean the U.S. Securities and Exchange Commission. References to "Company", "CDV", "CDVC", "we", "our" mean China Digital Ventures Corporation and include, unless the context requires or indicate otherwise, the operation of its subsidiaries (all hereinafter defined). References to "1933 Act" or "Securities Act" mean the Securities Act of 1933, as amended. References to "1934 Act" or "Exchange Act" mean the Securities Exchange Act of 1934, as amended. CHINA DIGITAL VENTURES CORPORATION AND SUBSIDIARIES ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS Page PART I 1 Item 1. Business. 1 Item 1A. Risk Factors. 2 Item 1B. Unresolved Staff Comments. 4 Item 2. Properties. 4 Item 3. Legal Proceedings. 5 PART II 5 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 6. Selected Financial Data. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 29 Item 9A. Controls and Procedures. 29 Item 9B. Other Information. 31 PART III Item 10. Directors, Executive Officers and Corporate Governance. 31 Item 11. Executive Compensation. 33 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 34 Item 13. Certain Relationships and Related Transactions, and Director Independence. 34 Item 14. Principal Accounting Fees and Services. 35 PART IV Item 15. Exhibits, Financial Statement Schedules. 35 SIGNATURES i PART 1 Item 1.Business General China Digital Ventures Corporation (the "Company", “CDVD”, “we”, “us” or “our”) was incorporated in Nevada on March 26, 2007 and has commenced revenue-generating operations. The Company was initially formed with a focus on the telecommunications sector providing web-based telecom services in China.The Company is currently a development stage enterprise. In July 2009, CDVC acquired a 76.8% interest in China Integrated Media Corporation Limited ("CIMC"), a public company in Australia. In February 2010, the Company decided to divest from its investment in CIMC due to its inability to raise the capital necessary to pursue this investment on a timely manner and concerns on its internal liquidity. On April 30, 2010 the Company disposed of CIMC for $50,000 and realized a gain on the disposal of $92,975. The proceeds from the disposal were used to pay debts of the Company. On June 20, 2010, the Company disposed of its subsidiary company, Lead Concept Limited, which operated its web based VOIP business as the Company was no longer competitive in this market segment. After the disposal, the Company had no operations. On July 23, 2010, the Company experienced a change in control.Canton Investments Ltd (“CIL”) acquired a majority of the issued and outstanding common stock of the Company in accordance with stock purchase agreements by and between CIL and Wireless One International Limited (Wireless One”), Bing HE and Ning HE, the Company’s former directors, and other various shareholders.On the closing date, July 23, 2010, pursuant to the terms of the Stock Purchase Agreement, CIL purchased from Wireless One and Bing HS and Ning HE 11,500,000 shares of Company’s outstanding common stock for $205,750.Also on July 23, 2010, CIL purchased 2,440,000 shares of the Company’s outstanding common stock for $36,600 from various shareholders.As a result of the change in control, CIL owns a total of 13,940,000 shares of the Company’s common stock representing 91.54%. In accordance with the change in control Mr. Bing HE resigned as the Company's President, CEO, and any other positions held by him on July 23, 2010. The resignation was not the result of any disagreement with the Company or any matter relating to the Company's operations, policies or practices. The same date Mr. Robert M. Price was named as the new Director. Management is currently assessing and evaluating new strategic opportunities as it remains in its development stage. The Company's correspondence address is 13520 Oriental St., Rockville, MD 20853.The telephone number of our principal executive office is (202) 536-5191.The Company does not maintain a website. Forward Looking Statements We believe that it is important to communicate our future expectations to our security holders and to the public.This report, therefore, contains statements about future events and expectations which are “forward-looking statements” within the meaning of Sections 27A of the Securities Act of 1933 and 21E of the Securities Exchange Act of 1934, including the statements about our plans, objectives, expectations and prospects under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You can expect to identify these statements by forward-looking words such as “may,” “might,” “could,” “would,” ”will,” “anticipate,” “believe,” “plan,” “estimate,” “project,” “expect,” “intend,” “seek” and other similar expressions.Any statement contained in this report that is not a statement of historical fact may be deemed to be a forward-looking statement.Although we believe that the plans, objectives, expectations and prospects reflected in or suggested by our forward-looking statements are reasonable, those statements involve risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements, and we can give no assurance that our plans, objectives, expectations and prospects will be achieved. 1 Important factors that might cause our actual results to differ materially from the results contemplated by the forward-looking statements are contained in the “Risk Factors” section of and elsewhere in this Annual Report on Form 10-K for the fiscal year ended September 30, 2010 and in our subsequent filings with the Securities and Exchange Commission. Employees As of September 30, 2010, the Company had no employees. Available Information All reports of the Company filed with the SEC are available free of charge through the SEC’s Web site at www.sec.gov.In addition, the public may read and copy materials filed by the Company at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549.The public may also obtain additional information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. Patents and Trademarks None. Item 1A.Risk Factors The following important factors among others, could cause our actual operating results to differ materially from those indicated or suggested by forward-looking statements made in this Form 10-K or presented elsewhere by management from time to time. There is substantial doubt about the Company’s ability to continue as a going concern. Our auditor's report on our 2010 consolidated financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing concern. Because our officers and directors may be unable or unwilling to loan or advance any additional capital to the Company, we may not have the funds necessary to continue our operations. See "September 30, 2010 Audited Financial Statements." We have a limited operating history and are a development stage company, thus we can not predict whether we will be successful in meeting our financial obligations. We are a development stage company that was established in March 2007. Although we had begun the sales of telecom services by direct sales with modest revenue generated, we have disposed of those businesses and currently have no revenue stream.We currently have no cash and are reliant upon our officers, directors, and shareholders to fund the operating expenses of the Company while we assess and evaluate our next business strategy.There is no guarantee that our officers, directors and shareholders will continue to fund these activities. We have not paid any cash dividends in the past and have no plans to issue cash dividends in the future, which could cause the value of our common stock to have a lower value than other similar companies which do pay cash dividends. We have not paid any cash dividends on our common stock to date and do not anticipate any cash dividends being paid to holders of our common stock in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance our future expansion. As we have no plans to issue cash dividends in the future, our common stock could be less desirable to other investors and as a result, the value of our common stock may decline, or fail to reach the valuations of other similarly situated companies who have historically paid cash dividends in the past. 2 It is more difficult for our shareholders to sell their shares because we are not, and may never be, eligible for NASDAQ or any national stock exchange. We are not presently, nor is it likely that for the foreseeable future we will be, eligible for inclusion in NASDAQ or for listing on any United States national stock exchange. To be eligible to be included in NASDAQ, a company is required to have not less than $4,000,000 in net tangible assets, a public float with a market value of not less than $5,000,000, and a minimum bid price of $4.00 per share. At the present time, we are unable to state when, if ever, we will meet the NASDAQ application standards. Unless we are able to increase our net worth and market valuation substantially, either through the accumulation of surplus out of earned income or successful capital raising financing activities, we will never be able to meet the eligibility requirements of NASDAQ. As a result, it will more difficult for holders of our common stock to resell their shares to third parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. Canton Investments Ltd. owns indirectly through related parties approximately 91.5% of our outstanding common stock, and has significant influence over our corporate decisions, and as a result, if you invest in us, your ability to affect corporate decisions will be limited. Canton Investments Ltd. (“CIL”) holds 13,940,000 shares of our common stock, representing approximately 91.5% of the outstanding shares of our common stock.Accordingly, CIL will have significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control even after such conversion and exercise by other investors, as CIL will likely continue to be our largest shareholder. The interests of CIL may differ from the interests of the other stockholders and thus result in corporate decisions that are adverse to other shareholders. Additionally, potential investors should take into account the fact that any vote of shares purchased will have limited effect on the outcome of corporate decisions. Future changes in financial accounting standards and other applicable regulations by various governmental regulatory agencies may cause lower than expected operating results and affect our reported results of operations. 3 Changes in accounting standards and their application may have a significant effect on our reported results on a going forward basis and may also affect the recording and disclosure of previously reported transactions. New standards have occurred and will continue to occur in the future. For example, in December 2004, the Financial Accounting Standards Board issued SFAS No.123 (revised 2004), as amended, “Share Based Payment” (“SFAS No.123R”), which requires us to expense stock options at fair value effective January1, 2006. Under SFAS No.123R, the recognition of compensation expense for the fair value of stock options reduces our reported net income and net income per share subsequent to implementation; however, this accounting change will not have any impact on the cash flows of our business. Under the prior rules, expensing of the fair value of the stock options was not required. Any future issuances of stock options will cause additional compensation expense to be recognized.As of September 30, 2010, there are no outstanding stock options. The Sarbanes-Oxley Act of 2002 and various new rules subsequently implemented by the Securities and Exchange Commission (“SEC”) and the NASDAQ National Market have imposed additional reporting and corporate governance practices on public companies. In addition, if we do not adequately continue to comply with the requirements of Section404 of the Sarbanes-Oxley Act in the future, we may not be able to accurately report our financial results or prevent error or fraud, which may result in sanctions or investigation by regulatory authorities, such as the SEC. Any such action could harm our business, financial results or investors’ confidence in our company, and could cause our stock price to fall. If the Company decides to operate internationally, there are risks which could adversely affect operating results. Currently, we have no projects, projections or foreign interest involving international operations.However, the Company may in the future, given the opportunity, decide to pursue projects, business, or otherwise conduct operations internationally.Doing business in foreign countries does subject the Company to additional risks, any of which may adversely impact future operating results, including: • international political, economic and legal conditions; • our ability to comply with foreign regulations and/or laws affecting operations and projects; • difficulties in attracting and retaining staff and business partners to operate internationally; • language and cultural barriers; • seasonal reductions in business activities and operations in the countries where our international projects are located; • integration of foreign operations; • potential adverse tax consequences; and • potential foreign currency fluctuations. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company’s maintains a correspondence office as its principal executive office, which is located at 13520 Oriental St., Rockville, MD 20853. This office space is used by the Company’s executive management team.There is no charge for the space as it is provided by Mr. David E. Price, the Company’s Secretary.The Company believes that the current facilities are suitable for its current needs. 4 Item 3. Legal Proceedings None. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information As the Company is a “smaller reporting company,” it is not required to provide the performance graph required in paragraph (e) of Item 201. We have one class of securities, Common Voting Equity Shares ("Common Stock"). Our common stock is on the NASDAQ OTC Bulletin Board (“OTCBB”) under the symbol "CDVV.OB".During the period under review, there were two trades at trade prices of $0.10 (675 shares) and $1.24 (100 shares) that had been traded on the OTCBB. The Company’s transfer agent is Nevada Agency & Trust Co- of Reno, Nevada. Dividend Distributions We have not historically and do not intend to distribute dividends to stockholders in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company does not have any equity compensation plans. Penny Stock Our common stock is considered "penny stock" under the rules the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market System, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: - contains a description of the nature and level of risks in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and - contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. 5 The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: - bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the marker for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules that require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock. Holders On December 23, 2010, the Company had 65 holders of record of our Common Stock. Related Stockholder Matters None. Purchase of Equity Securities None. Item 6. Selected Financial Data. As the Company is a “smaller reporting company,” this item is inapplicable. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. This report on Form 10-K contains forward-looking statements within the meaning of Rule 175 of the Securities Act of 1933, as amended, and Rule 3b-6 of the Securities Act of 1934, as amended, that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “anticipate”, “expects”, “intends”, “plans”, “believes”, “seeks” and “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Form 10-K. Investors should carefully consider all of such risks before making an investment decision with respect to the Company’s stock. The following discussion and analysis should be read in conjunction with our financial statements and summary of selected financial data for China Digital Ventures Corporation. Such discussion represents only the best present assessment from our Management. Company Overview The Company was incorporated in Nevada on March 26, 2007 and was in the web based telecom services business in China. The Company's mission was to acquire, own and manage a portfolio of "technology", "media" and "telecommunication" assets in China. During the period under review all the revenue was derived from the telecom business sector. 6 In July 2009, CDVC acquired a 76.8% interest in China Integrated Media Corporation Limited ("CIMC"), a public company in Australia. In February 2010, the Company decided to divest from its investment in CIMC due to its inability to raise the capital necessary to pursue this investment on a timely manner and concerns on its internal liquidity. On April 30, 2010 the Company disposed of CIMC. On June 20, 2010, the Company disposed of its subsidiary company, Lead Concept Limited, which operated its web based VOIP business as the Company was no longer competitive in this market segment. After the disposal, the Company had no operations.The Company is currently a development stage enterprise. On July 23, 2010, the Company experienced a change in control.Canton Investments Ltd (“CIL”) acquired a majority of the issued and outstanding common stock of the Company in accordance with stock purchase agreements by and between CIL and Wireless One International Limited (Wireless One”), Bing HE and Ning HE, the Company’s former directors, and other various shareholders.On the closing date, July 23, 2010, pursuant to the terms of the Stock Purchase Agreement, CIL purchased from Wireless One and Bing HS and Ning HE 11,500,000 shares of Company’s outstanding common stock for $205,750.Also on July 23, 2010, CIL purchased 2,440,000 shares of the Company’s outstanding common stock for $36,600 from various shareholders.As a result of the change in control, CIL owns a total of 13,940,000 shares of the Company’s common stock representing 91.54%. Management is currently assessing and evaluating new strategic opportunities as it remains in its development stage. Results of Operations For the Years Ended September 30, 2010 and 2009 and For the Period March 26, 2007 (Inception) to September 30, 2010 Revenues The Company had revenue of $1,127 for the year ended September 30, 2010. The Company incurred a cost of revenue of $320, achieving a gross profit of $807 for the year ended September 30, 2010. All revenue was derived from the telecom business and reflects the disposal of the Company’s operating subsidiaries during the fiscal year. The Company had revenue of $18,034 for the year ended September 30, 2009. The Company incurred a cost of revenue of $8,532, achieving a gross profit of $9,502 for the year ended September 30, 2009. All revenue was derived from the telecom business. For the period from March 26, 2007 (date of inception) to September 30, 2009, the Company realized revenue of $30,785, incurred a cost of revenue of $15,411 and achieved a gross profit of $15,374 Operating Expenses For the year ended September 30, 2010, our gross profit was $807 and our total operating expenses were $87,639, all of which were selling, general and administrative expenses. We also had $118,193 in gain on disposal of subsidiary, $1,028 in exchange gain, $141 in interest income and $1,319 in interest expenses, and loss attributable to minority interest of $14,455. Our net profit to our shareholders for the year ended September 30, 2010 was $45,666. For the year ended September 30, 2009, our gross profit was $9,502 and our total operating expenses were $82,943, all of which were selling, general and administrative expenses. We also had $847 in interest expenses, $152 in interest income, $903 in other income and loss attributable to minority interest of $9,975. Our net loss to our shareholders for the year ended September 30, 2009 was $63,258. 7 For the period from March 26, 2007 (date of inception) to September 30, 2010, the accumulated gross profit was $16,181, the total operating expenses was $265,201 which was all selling, general and administrative expenses and had $118,193 in gain on disposal of subsidiary, $1,028 in exchange gain, $2,170 in interest expenses, $1,196 in interest income and loss attributable to minority interest of $24,430 and resulting in an accumulated net loss to our shareholders of $106,343. Liquidity and Capital Resources As of September 30, 2010, the Company had no cash and a deficit in working capital of $21,783.The Company generated a negative cash flow from operations of $70,743 for the year ended September 30, 2010. The negative cash flow from operating activities for the period is primarily attributable to the Company's loss from operations of $86,832 even though having a net income of $45,666 and the disposal of its operating subsidiaries.The decrease in investing activities is primarily attributable the acquisitions (2009) and disposals (2010) of CIMC. Summarized cash flow information is as follows: For the Period March 26, 2007 (Inception) to For the Year Ended September 30, September 30, Cash used in operating activities $ ) $ ) $ ) Cash from investing activities $ $ $ Cash from financing activities $ - $ - $ Increase (decrease) in cash $ ) $ $ - We do not have sufficient resources to effectuate our business. As of September 30, 2010, we had no cash. We expect to incur a minimum of $50,000 in expenses during the next twelve months of operations. We estimate that this will be comprised of the following expenses: $25,000 for business planning and development, and $25,000 will be needed for general overhead expenses such as salaries, legal and accounting fees, office overheads and general expenses. We will have to raise funds to pay for our expenses. We may have to borrow money from shareholders or issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Since we have no such arrangements or plans currently in effect, our inability to raise funds for our operations will have a severe negative impact on our ability to remain a viable company. Going Concern Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our consolidated financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. 8 The accompanying consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company had an accumulated deficit of $106,343 at September 30, 2010. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital and loans from an affiliate and shareholder in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital and loans from an affiliate and shareholder to sustain its current level of operations. No assurance can be given that the Company will be successful in these efforts. Off-Balance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. As the Company is a “smaller reporting company,” this item is inapplicable. Item 8. Financial Statements and Supplementary Data. Index Page Report of Independent Registered Public Accounting Firm 10 Financial Statements Consolidated Balance Sheets 11 Consolidated Statements of Operations 12 Consolidated Statements of Cash Flows 13 Consolidated Statements of Stockholders’ Deficiency 14 Notes to Consolidated Financial Statements 15 9 ALBERT WONG & CO CERTIFIED PUBLIC ACCOUNTATNTS Room 701A, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel: 2851 7954 Fax: 2845 4086 ALBERT WONG B. Soc., Sc., ACA, LL.B., C.P.A. (Practising) To the Stockholders and Board of Directors China Digital Ventures Corporation Independent Auditor’s Report We have audited the accompanying consolidated balance sheets of China Digital Ventures Corporation, a development stage company, ("the Company") as of September 30, 2010 and 2009 and the related consolidated statements of operations, stockholders' deficit and cash flows for the years ended September 30, 2010 and 2009 as well as the period from March 26, 2007 (date of inception) to September 30, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these statements in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of China Digital Ventures Corporation as of September 30, 2010 and 2009, and the results of its operations and its cash flows for the years ended September 30, 2010 and 2009 as well as the period from March 26, 2007 (date of inception) to September 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The Company's consolidated financial statements are prepared using the Generally Accepted Accounting Principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Group has accumulated deficit as at September 30, 2010 of $106,343. These factors, as discussed in Note 2 to the consolidated financial statements, raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We were not engaged to examine the effectiveness of China Digital Ventures Corporation’s internal control over financial reporting as of September 30, 2010 and, accordingly, we do not express an opinion thereon. Hong Kong Albert Wong & Co December 28, 2010, except for Note 1 as to which the date is February 17, 2011 Certified Public Accountants 10 CHINA DIGITAL VENTURES CORPORATION (A Development Stage Company) Consolidated Balance Sheets September 30, Restated ASSETS Current assets: Cash and cash equivalents $
